Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 5, 2015

                                           No. 04-15-00274-CV

                                       EX PARTE Pierre R. PION

                                  Original Habeas Corpus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

         On May 4, 2015, relator Pierre R. Pion filed a petition for writ of habeas corpus. The
petition complains of a November 5, 2014 order finding relator in contempt, and authorizing his
arrest and confinement in Bexar County jail. Relator seeks a writ of habeas corpus vacating the
challenged order and discharging relator from the restraint of his liberty which he contends is
illegal. The order complained of was signed by the Honorable Janet Littlejohn. However, Judge
Littlejohn is no longer the presiding judge of the 150th District Court in Bexar County, Texas.

       Pursuant to Rule 7.2(b) of the Texas Rules of Appellate Procedure, we ABATE this
proceeding for thirty days from the date of this order to allow the newly elected judge of the
150th District Court to reconsider Judge Littlejohn’s November 5, 2014 order which is
complained of in this original proceeding. See TEX. R. APP. P. 7.2(b) (“If the case is an original
proceeding under Rule 52, the court must abate the proceeding to allow the successor to
reconsider the original party’s decision.”). The trial judge is directed to consider the challenged
order and determine whether it should remain in effect, be modified, or be set aside and render a
new order, if necessary.

         Relator is ORDERED to file in this court either the appropriate motion to dismiss or an
amended petition for writ of habeas corpus and appendix no later than fourteen days following
the trial court’s ruling on the reconsideration of Judge Littlejohn’s November 5, 2014 order.

           It is so ORDERED on May 5, 2015.




1
 This proceeding arises out of Cause No. 2011-CI-16008, styled Rhonda Gay Pion v. Pierre R. Pion, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.
                                                  PER CURIAM


Attested to:___________________________________
               Keith E. Hottle
               Clerk of Court